Exhibit 10.4

 



February 28, 2019

 

General Electric Company 

33-41 Farnsworth Street 

Boston, MA 02210

 

Baker Hughes, a GE company 

17021 Aldine Westfield Road 

Houston, Texas 77073 

Attention: William D. Marsh

 

RE: Intercompany Services Agreement

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Intercompany
Services Agreement, dated as of November 13, 2018, by and between General
Electric Company, a New York corporation (“GE”), and Baker Hughes, a GE company,
LLC, a Delaware limited liability company (“BHGE LLC”), (the “Intercompany
Services Agreement”) and to that certain Amendment No. 1 to the Master
Agreement, dated as of January 30, 2019, by and among GE, Baker Hughes, a GE
company, a Delaware corporation, and BHGE LLC. Capitalized terms used but not
defined herein shall have the respective meanings ascribed to such terms in the
Intercompany Services Agreement.

 

1.       Attached as Exhibit A is the Controls Tools List.

 

2.       If GE intends to discontinue any Controls Tool on the Controls Tools
List, without limiting Section 6.04 of the Intercompany Services Agreement, GE
shall provide BHGE with written notice as soon as reasonably practicable prior
to such discontinuance.

 

3.       GE shall permit BHGE, from time to time and at any time, to substitute
and replace individual users with new and additional users for all resources
provided with respect to the GE Provided Control Tools Access that are linked to
individual user credentials, in each case, subject to GE’s standard approval
procedures in the ordinary course; provided that BHGE shall provide GE with
reasonable advance written notice of such substitution, which notice shall
include employee identification numbers or similar identifier necessary for GE’s
SSO security system or successor system and any other reasonably requested
information by GE with respect to each substitute user.

 

4.       The provisions of Sections 10.03 (Treatment of Confidential
Information), 10.05 (Further Assurances), 10.06 (Notices), 10.07 (Entire
Agreement), 10.08 (No Third-Party Beneficiaries), 10.09 (Amendment; Waiver),
10.10 (Governing Law), 10.11 (Counterparts; Electronic Transmission of
Signatures), 10.12 (Assignment), 10.13 (Rules of Construction) and 10.14
(Non-Recourse) of the Intercompany Services Agreement are hereby incorporated
into this letter agreement mutatis mutandis, as if references to the
Intercompany Services Agreement were references to this letter agreement.

 

[Signature Page Follows]

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this letter to be duly
executed as of the date first written above by their respective officers.

 

  GENERAL ELECTRIC COMPANY       By:   /s/ Robert Duffy   Name: Robert Duffy  
Title: Vice President - Development         BAKER HUGHES, A GE COMPANY, LLC    
  By:   /s/ Lee Whitley   Name: Lee Whitley   Title: Corporate Secretary

 

 

